Title: To Thomas Jefferson from William Davies, with Reply, 31 March 1781
From: Davies, William,Jefferson, Thomas
To: Davies, William,Jefferson, Thomas



Sir
War office March 31. 1781.

The equipment of the cavalry is a matter of real consequence to our military operations. The enclosed account appears to have arisen from an application to Mr. Simpson by the officers of the cavalry for a number of articles the troops were in want of. He has applied to Col. Finnie for payment, who tells him he can only give him a certificate for what is due him. Mr. Simpson is very willing to engage for the making more of the same articles for the cavalry, if he can be paid for what he has done. He wishes to be allowed no more for what he makes than is charged in Philadelphia. This perhaps may not be disadvantageous. Not knowing however whether this state had usually advanced money for the continent on such occasions, I thought proper to submit the matter to your Excellency, observing at the same time that the two regiments for which the work was done, are part of the quota of this state. I have the honor to be, Your Excellency’s most hubl servt,

William Davies.


Mr. Simpson is now in the house, and will attend you if called on.
In Council Mar. 31. 1781.
Monies paid by the State for the Continent must be paid either to Quarter-masters, Pay-masters or others having general authority to receive and apply monies for the Continent (and even with these we usually call for warrants) or on special warrant from Congress. The board laments the delay of paiment to the public Creditors and particularly that any difficulties should be produced which may obstruct the future equipment of the cavalry. Yet they cannot glean up and pay the Continental debts in this state on vouchers which they know will be disallowed by Congress. They have long (upwards of half a year) told Colo. Finnie that if he would obtain warrants from Congress to cover our advancing money to him we would enable him to pay his debts. His failing to obtain warrants induces a suspicion that it is not the intention of Congress that we should meddle with his contracts.
Th: Jefferson

